Name: 84/81/EEC: Commission Decision of 21 December 1983 instituting on the island of Limnos, prefecture of Lesbos, Greece, a pilot action in preparation for the integrated Mediterranean programmes (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1984-02-15

 Avis juridique important|31984D008184/81/EEC: Commission Decision of 21 December 1983 instituting on the island of Limnos, prefecture of Lesbos, Greece, a pilot action in preparation for the integrated Mediterranean programmes (Only the Greek text is authentic) Official Journal L 044 , 15/02/1984 P. 0056 - 0060+++++COMMISSION DECISION OF 21 DECEMBER 1983 INSTITUTING ON THE ISLAND OF LIMNOS , PREFECTURE OF LESBOS , GREECE , A PILOT ACTION IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ( ONLY THE GREEK TEXT IS AUTHENTIC ) ( 84/81/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , WHEREAS IT IS INTENDED THAT INTEGRATED MEDITERRANEAN PROGRAMMES SHOULD BE INTRODUCED ; WHEREAS PILOT ACTIONS ARE NECESSARY TO TEST THE METHODS FOR IMPLEMENTING THE INTEGRATED MEDITERRANEAN PROGRAMMES IN ORDER THAT SUCH PROGRAMMES MAY BE IMPLEMENTED AS SOON AS POSSIBLE AFTER THEIR ADOPTION ; WHEREAS THE PILOT ACTIONS CONSTITUTE A COHERENT SET OF OPERATIONS THAT ARE COMPATIBLE WITH EACH OTHER AND WITH THE REGIONAL DEVELOPMENT PROGRAMMES ; WHEREAS THEY HAVE INTRINSIC MERITS IN THE CONTEXT OF THE COMMUNITY'S POLICIES ; WHEREAS EACH PILOT ACTION IS ON A SMALLER SCALE THAN THE OPERATIONAL PLAN OF CAMPAIGN FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ; WHEREAS THE PILOT ACTION IN QUESTION CONCERNS AN AREA WHICH EXHIBITS DEVELOPMENT PROBLEMS TYPICAL OF THOSE WHICH THE INTEGRATED MEDITERRANEAN PROGRAMMES ARE INTENDED TO RESOLVE ; WHEREAS , IN ORDER TO ENSURE ITS EFFECTIVENESS , THE PILOT ACTION IN QUESTION WILL BE CARRIED OUT IN SUCCESSIVE STAGES WITH THE AGREEMENT OF THE NATIONAL AUTHORITIES OF THE MEMBER STATE CONCERNED AND IN CLOSE COOPERATION WITH THE REGIONAL AND LOCAL AUTHORITIES CONCERNED ; WHEREAS , IN GRANTING ASSISTANCE , THE COMMUNITY OUGHT TO TAKE ACCOUNT OF THE EXPERIENCE OBTAINED IN THE EARLIER STAGES , HAS ADOPTED THIS DECISION : ARTICLE 1 A PILOT ACTION IS HEREBY INSTITUTED ON THE ISLAND OF LIMNOS , PREFECTURE OF LESBOS , GREECE , IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES . THIS PILOT ACTION IS DESCRIBED IN ANNEX 1 . ARTICLE 2 THE IMPLEMENTATION OF THE PILOT ACTION SHALL BE REVIEWED AT REGULAR INTERVALS BY THE COMMISSION IN CONSULTATION WITH THE MEMBER STATE CONCERNED SO THAT IT MAY BE DECIDED WHETHER AND IN WHICH RESPECTS THE ITEMS SET OUT IN ANNEX 1 SHOULD BE MODIFIED . ARTICLE 3 THE PILOT ACTION SHALL BE IMPLEMENTED BY MEANS OF SPECIFIC DECISIONS BY THE COMMISSION ON INDIVIDUAL OPERATIONS FORMING CONSTITUENT PARTS OF THE PILOT ACTION . THE DECISIONS SHALL DESCRIBE THE SUBSTANCE OF THE OPERATIONS , SHALL FIX THE COMMUNITY'S CONTRIBUTION TO THE FINANCING OF EACH OPERATION AND SHALL DEFINE THE PROCEDURES . THE GENERAL CONDITIONS TO BE MET FOR SUCH SPECIFIC DECISIONS TO BE TAKEN ARE SET OUT IN ANNEX 2 . ARTICLE 4 WITHIN THREE MONTHS OF THE COMPLETION OF ALL THE OPERATIONS UNDER THE PILOT ACTION , THE MEMBER STATE CONCERNED SHALL TRANSMIT TO THE COMMISSION A REPORT IN FIVE COPIES ON THE LESSONS TO BE DRAWN FROM THE PILOT ACTION AS A WHOLE FOR THE IMPLEMENTATION OF THE INTEGRATED MEDITERRANEAN PROGRAMMES . ARTICLE 5 THE ASSISTANCE THAT THE COMMISSION DECIDES UPON FOR THE PILOT ACTION SHALL NOT BIND THE COMMUNITY AS REGARDS THE FINAL SELECTION OF THE AREAS IN WHICH THE INTEGRATED MEDITERRANEAN PROGRAMMES ARE TO BE CARRIED OUT . ARTICLE 6 THIS DECISION IS ADDRESSED TO THE HELLENIC REPUBLIC . DONE AT BRUSSELS , 21 DECEMBER 1983 . FOR THE COMMISSION LORENZO NATALI VICE-PRESIDENT ANNEX 1 PREPARATORY PILOT ACTION ON THE ISLAND OF LIMNOS 1 . TITLE PILOT ACTION ON THE ISLAND OF LIMNOS IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES . 2 . GENERAL PURPOSE THE ACTION IS TO COVER THE DEVELOPMENT OF AGRICULTURAL INFRASTRUCTURES AND PRODUCTION STRUCTURES ( IRRIGATION , GRAZING ) , PROCESSING AND MARKETING OF AGRICULTURAL PRODUCE , THE IMPROVEMENT OF FISHERY STRUCTURES AND THE IMPROVEMENT OF THE AREA'S GENERAL INFRASTRUCTURES . THE ISLAND OF LIMNOS CONSTITUTES A SEPARATE UNIT FOR PLANNING PURPOSES , WITH SPECIAL FEATURES DUE TO INADEQUATE INFRASTRUCTURE AND A LOW DEGREE OF EXPLOITATION OF ITS RESOURCES . THE AIM OF THE ACTION IS TO MOBILIZE THESE RESOURCES FOR A PROPERLY GRADED SERIES OF OBJECTIVES , WHICH WILL BOTH ENABLE THE CAPACITY OF LOCAL PLANNING BODIES TO BE DEVELOPED IN IMPLEMENTING THEM AND BRING ABOUT A MINIMUM LEVEL OF INFRASTRUCTURE TO SERVE AS A BASIS FOR FURTHER PLANNING SCHEMES . 3 . THE AREA AND ITS GENERAL FEATURES LIMNOS IS A PART OF THE PREFECTURE OF LESBOS . IT HAS A POPULATION OF 16 000 ( 1981 ) , SPREAD OVER 39 LOCALITIES AND AN AREA OF 47 400 HA . THERE ARE ABOUT 12 400 HA OF CULTIVABLE LAND AND 20 000 HA OF GRAZING . CEREALS ACCOUNT FOR 70 % OF THE CULTIVATED LAND , FODDER CROPS FOR 20 % AND VINEYARDS FOR 8 % . LIVESTOCK FARMING MAKES A LARGE CONTRIBUTION TO TOTAL GROSS AGRICULTURAL OUTPUT ( 53 % ) , THE MOST IMPORTANT LIVESTOCK BEING SHEEP AND GOATS . FISHING IS ALSO A MAJOR SOURCE OF INCOME , ACCOUNTING FOR 9 % OF PRIMARY PRODUCTION AND THERE IS A SURPLUS AFTER LOCAL CONSUMPTION IS CATERED FOR . THE TOURIST ATTRACTIONS OF THE ISLAND ARE ALSO CONSIDERABLE . HOWEVER , PRODUCTIVITY IN ALL SECTORS IS LOW , INFRASTRUCTURES ARE INADEQUATE AND THE ISLAND'S RESOURCES ARE TO A LARGE EXTENT UNEXPLOITED . THE ISLAND IS OF TYPICAL MEDITERRANEAN TYPE AND SUFFERS FROM THE USUAL MEDITERRANEAN HANDICAPS . THE ORGANIZATION OF SOCIAL SERVICES IS ALSO INADEQUATE AND THERE IS A SERIOUS IMBALANCE IN THE DISTRIBUTION OF ECONOMIC ACTIVITY , WITH THE PRIMARY SECTOR ACCOUNTING FOR MUCH MORE THAN HALF OF THE WORKFORCE . 4 . OPERATIONS IN THE PERIOD DECEMBER 1983 TO DECEMBER 1985 , THE ACTIVITIES LISTED BELOW ARE TO BE CARRIED OUT : ( A ) AGRICULTURE : - IRRIGATION AND LAND IMPROVEMENT ( USING WATER FROM THE KONDIAS DAM ) , - LIVESTOCK FARMING ( PASTURE IMPROVEMENT ) , - AGRICULTURAL INFRASTRUCTURES ( RURAL ROADS ) , - PROCESSING/MARKETING ( SLAUGHTERHOUSE AND FACILITIES ) , - STUDY ON REAFFORESTATION OF PARTS OF THE ISLAND ; ( B ) FISHERIES : - CONSTRUCTION OF SHELTERED ANCHORAGE ( PLAKA ) , - STUDY ON THE EXPLOITATION OF FISHERIES RESOURCES ; ( C ) GENERAL AND SOCIAL INFRASTRUCTURES : - INLAND ROAD NETWORK , - LOCAL ROADS , - LOCAL HEALTH CLINICS ; ( D ) SECONDARY SECTOR : - JOINT SERVICES FOR SMUS . 5 . TIMETABLE FROM DECEMBER 1983 TO DECEMBER 1985 . 6 . AUTHORITIES RESPONSIBLE FOR COORDINATION : THE MINISTRY FOR THE NATIONAL ECONOMY . FOR IMPLEMENTATION : THE PREFECTURAL AUTHORITIES OF LESBOS AND EOMMEKH ( GREEK ORGANIZATION OF SMALL AND MEDIUM-SIZED UNDERTAKINGS ) . 7 . ESTIMATE OF COMMUNITY ASSISTANCE AND PAYMENTS SCHEDULE FINANCING ESTIMATES : SEE FOLLOWING TABLE ( 1 ) . ( 1 ) 1 ECU = DR 81,3367 . EXISTING INSTRUMENTS : EAGGF GUIDANCE SECTION AND THE ERDF . NB : THE FINANCIAL ESTIMATES IN THE TABLE MAY BE REVISED . PREPARATORY PILOT ACTION ON THE ISLAND OF LIMNOS , PREFECTURE OF LESBOS , GREECE FINANCING ESTIMATES OPERATIONS * PAYMENTS TO BE MADE BY 31 DECEMBER 1984 * PAYMENTS TO BE MADE BY 31 DECEMBER 1985 * TOTAL AT 31 DECEMBER 1985 ( BUDGETARY LINE 550 ) IN 1 000 ECU * TOTAL COST IN 1 000 ECU * EXISTING INSTRUMENT * BUDGETARY LINE 550 * TOTAL COST IN 1 000 ECU * EXISTING INSTRUMENT * BUDGETARY LINE 550 * * 1 000 ECU * % * 1 000 ECU * % * * 1 000 ECU * % * 1 000 ECU * % A . AGRICULTURE - IRRIGATION * 62,5 * - * - * 46,875 * 75 * 537,5 * 268,75 ( 1 ) * 50 * 134,375 * 25 * 181,25 - INFRASTRUCTURES * 100 * - * - * 75 * 75 * 285 * 114 * 40 * 99,75 * 35 * 174,75 - PASTURES * - * - * - * - * - * 385 * - * - * 192,5 * 50 * 192,5 - FORESTS ( STUDY ) * 12 * - * - * 6 * 50 * - * - * - * - * - * 6 - PROCESSING/MARKETING ( SLAUGHTERHOUSES ) * - * - * - * - * - * 140 * 70 * 50 * 14 * 10 * 14 B . FISHERIES - SHELTERED ANCHORAGE * - * - * - * - * - * 260 * 104 * 40 * 91 * 35 * 91 - FISHERIES RESOURCES ( STUDY ) * 25 * - * - * 18,750 * 75 * - * - * - * - * - * 18,75 C . GENERAL INFRASTRUCTURE - ROAD NETWORK * - * - * - * - * - * 1 750 * 700 * 40 * 612,5 * 35 * 612,5 - LOCAL ROADS * - * - * - * - * - * 100 * 40 * 40 * 35 * 35 * 35 - LOCAL HEALTH CLINIC * 67 * - * - * 50,250 * 75 * 558 * 223,2 * 40 * 195,3 * 35 * 245,55 D . SECONDARY SECTOR - JOINT SERVICES * 70 * - * - * 49 * 70 * 250 * - * - * 100 * 40 * 149 TOTAL * 336,5 * * * 245,875 * * 4 265,5 * 1 520 * * 1 474,425 * * 1 720,3 ( 1 ) IF REGULATION ( EEC ) NO 1975/82 IS EXTENDED TO ALL FARMING AREAS IN GREECE , WITH BASIC FINANCING FOR IRRIGATION WORKS AND INFRASTRUCTURE WORKS . ANNEX 2 GENERAL CONDITIONS FOR THE SPECIFIC DECISIONS REFERRED TO IN ARTICLE 3 1 . IN RESPECT OF THE OPERATIONS DETAILED IN POINT 7 OF ANNEX 1 FOR WHICH THE COMMUNITY'S ASSISTANCE IS TO BE ENTIRELY FINANCED OUT OF THE APPROPRIATIONS UNDER BUDGETARY LINE 5 5 0 OF THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES SPECIFIC DECISIONS WITHIN THE MEANING OF ARTICLE 3 MAY BE TAKEN IN ACCORDANCE WITH THE BUDGETARY RESOURCES AVAILABLE . 2 . IN RESPECT OF THE OPERATIONS DETAILED IN POINT 7 OF ANNEX 1 FOR WHICH THE COMMUNITY'S ASSISTANCE IS TO BE FINANCED PARTLY OUT OF APPROPRIATIONS UNDER BUDGETARY LINE 5 5 0 OF THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES AND PARTLY OUT OF APPROPRIATIONS FROM COMMUNITY FUNDS OR UNDER COMMUNITY MEASURES ( IN PARTICULAR THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , THE EUROPEAN SOCIAL FUND , THE EUROPEAN REGIONAL DEVELOPMENT FUND AND THE COMMON MEASURE FOR THE RESTRUCTURING , MODERNIZATION AND DEVELOPMENT OF FISHERIES AND THE DEVELOPMENT OF AQUACULTURE ) , DECISIONS TO USE THE APPROPRIATIONS ENTERED UNDER BUDGETARY LINE 5 5 0 ARE TO BE TAKEN SEPARATELY AFTER APPROVAL OF EACH OPERATION UNDER THE PROCEDURES LAID DOWN FOR THE FUND OR MEASURE CONCERNED , AND IN ACCORDANCE WITH THE BUDGETARY RESOURCES AVAILABLE . 3 . THE HELLENIC REPUBLIC IS REQUIRED TO GRANT THE NECESSARY PRIORITY TO EACH OPERATION IN ACCORDANCE WITH THE PAYMENTS SCHEDULES SET OUT IN POINT 7 OF ANNEX 1 WHEN SUBMITTING APPLICATIONS FOR COMMUNITY AID FROM THE FUNDS OR UNDER THE MEASURES REFERRED TO IN POINT 2 OF THIS ANNEX .